FILED
                                                                                                AUG 29 2011
                                  UNITED STATES DISTRICT COURT
                                                                                          Clerk, U.S. District & Bankruptcy
                                  FOR THE DISTRICT OF COLUMBIA                           COUTts tor the DistrIct ot ColumbIa



    Odis Odell Berry,                              )
                                                   )
                    Plaintiff,                     )
                                                   )
            v.                                     )
                                                   )
                                                           Civil Action No.
                                                                                    11 155;;
    Brad Livingston et aI.,                        )
                                                   )
                    Defendants.                    )


                                       MEMORANDUM OPINION

            This matter is before the Court on review of plaintiff s pro se complaint and application

    to proceed in forma pauperis. The application will be granted and the complaint will be

    dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon a

    determination that the complaint fails to state a claim upon which relief may be granted).

            Plaintiff is a Texas prisoner incarcerated in Rosharon, Texas. He has submitted a form

    complaint under 42 U.S.C. § 1983, against numerous defendants in Texas, including prison

    officials. See CompI. at 4 & attached list. Plaintiff accuses the defendants of torture, id. at 5, but

    he has stated no facts to support such a claim. See Bell Atlantic Corp. v. Twombly, 555 U.S. 544,

    555 (2007) (a plaintiffs "[f]actual allegations must be enough to raise a right to relief above the

    speculative level .... ") (citations omitted). Even if plaintiff had stated a plausible claim, this

    judicial district is not the proper venue for litigating claims against Texas defendants for alleged

    misdeeds that occurred in Texas. See 28 U.S.C. § 1391(b) (designating the proper venue under

    the circumstances presented as the judicial district "where any defendant resides" or where a




N                                                                                                                         3
substantial part of the events occurred). Given the paucity of the complaint, the Court will

dismiss it for failure to state a claim. A separate Order accompanies this Memorandum Opinion.




Date: August   !~,   2011




                                                2